DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 17 June 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 8,172,454).  Regarding claim 1, Choi discloses a blending system comprising a container (26); a lid (36) comprising an aperture (46) formed therethrough; a blade assembly (30) attached to the container, and a tamper (10) comprising a mixing portion (a portion including 70) and a stopping portion (a portion including 62 and 66); wherein the tamper is insertable into the aperture in a first position (for example, inserted but limited by the flange/shoulder below 66) where the stopping portion does not pass through the aperture, and wherein the tamper is operatively insertable into the aperture in a second position (for  by 62) where at least a portion of the stopping portion passes though the aperture.  Regarding claims 2 and 3, recognizing that the claims do not require the lid to be attached the container, the tamper would be capable of being oriented as recited during an intended operation.  Regarding claim 4, the stopping portion comprises first and second stops (the flange/shoulder below 66 and the flange/shoulder 62).  Regarding claim 5, the first stop (flange/shoulder below 66) limits insertion in the first position.  Regarding claim 6, the second stop (62) does not touch the aperture in the first position.   Regarding claim 7, the second stop (62) limits insertion in the second position.  Regarding claim 8, the stopping portion further comprises a transition portion (a portion including 66) disposed between the first stop and the second stop, wherein the transition portion comprises at least one of a curved or angled surface.  Regarding claim 9, the first stop (below 66) comprises a flange.  Regarding claim 10, the second stop comprises a flange (62).  Regarding claim 11, the aperture comprises a different shape than the first stop of the second stop (see Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774